 In the Matter of MERRIMAC MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA, C. I. O.Case No. 10-R-1484.-Decided June 5, 1945Mr. BordenBurr,of Birmingham,Ala., andMr. H. M. McKelvie,ofHuntsville, Ala., for the Company.Mr. H. S. Williams,of Birmingham,Ala., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0.,herein called the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Merrimac Manufac-turing Company,Huntsville,Alabama, herein called the Company, theNational Labor Relations Board provided for an appropriate hearing uponclue notice before Paul S. Kuelthau,Trial Examiner.Said hearing was heldatHuntsville,Alabama, on May 12, 1945.The Company and Union ap-peared,participated,and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence-bearingon the issues. The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYMerrimac Manufacturing Company is a Massachusetts corporation oper-ating a plant at Huntsville, Alabama, where it is engaged in the manufactureand sale of cotton cloth. More than 75 percent of the raw materials used by62 N. L. R. B., No. 14.112 MRRRIMAC MANUFACTURING COMPANY113the Company at its Huntsville plant is shipped to it from points outside theState of Alabama. The Company manufactures between 8 and 9 millionpounds of cloth annually at its Huntsville plant, about 90 pet cent of whichis shipped to points outside the State of Alabama.We find that the Company is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collective bar-gaining representative of its employees at the Huntsville plant until suchtime as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees within the unit hereinafter found to be appropriatesWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT'We find, in substantial agreement with the parties, that all employees ofthe Company at its Huntsville, Alabama, plant, including watchmen andfiremen, but excluding clerical employees, executives, supervisory employ-ees with the rank of second-hand or higher, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor1The report of the Field Examiner shows that the Union submitted 362 authorization cards. Thereare approximately 725 employees in the appropriate unit. 1 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board by Section 9 (c) of the National Labor Relation Act,and pursuant to Article III, Section 9, of National Labor. Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Merrimac ManufacturingCompany, Huntsville, Alabama, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10 and It,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including employ-ees who did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Textile WorkersUnion of America, C. I. 0., for the purposes of collective bargaining.